*366The opinion of the Court was drawn up by
Tenney, C. J.
The defendant was indicted and convicted of being a common seller of intoxicating liquors, without any lawful authority, license or permission, on the first day of September, A. D., 1858, and on divers other days and times, between said first day of September, aforesaid, and the day of the finding of the indictment. The defendant filed a motion- in arrest of judgment:— 1st. Because a longer time than two years is included in the indictment, within r which he is charged with being a common seller, &c. 2d. Because the defendant being charged with being a common seller at sundry times, between- the-first day of September, 1858, and the date of the indictment, which contains but one count, the indictment is therefore double.
In a case of this kind, no evidence can be legally introduced of any acts of the defendant committed more than two years before the indictment was found. But the fact, that the time in the charge commenced more than two years before the finding of the bill, is no objection to the indictment.
When the offence, from its nature, presupposes a succession of acts to constitute it, it is not improper that it should be charged as having been done on different days and times, within a specified period; and no evidence can be heard against the accused of acts done either before or after this time; and the form in this case is unobjectionable and constitutes but one offence.
Any evidence tending to show that acts were committed by the defendant, at any time during the period covered in the indictment, which were pertinent, were admissible, provided they did not take place beyond two years before the finding of the indictment. State v. Hobbs, 39 Maine, 212; Commonwealth v. Elwell, 1 Gray, 463. Exceptions overruled.
Appleton, Cutting, May, Goodenow and Davis, JJ., concurred.